Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148928-9                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DOUGLAS LATHAM,                                                                                        David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 148928
                                                                   COA: 312141
                                                                   Oakland CC: 2004-059653-NO
  BARTON MALOW COMPANY,
          Defendant-Appellant.

  _________________________________________/
  DOUGLAS LATHAM,
           Plaintiff-Appellee,
  v                                                                SC: 148929
                                                                   COA: 313606
                                                                   Oakland CC: 2004-059653-NO
  BARTON MALOW COMPANY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 4, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing whether a significant number of workers were exposed to the high degree of
  risk identified by this Court in Latham v Barton Malow Co, 480 Mich. 105, 114 (2008)
  (“the danger of working at heights without fall-protection equipment”). The parties
  should not submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2014
         t0930
                                                                              Clerk